*59The judgment is erroneous, it being given on a verdict which is not supported by the pleadings; and it is also illegal, it being given for the debt declared for, to be discharged by the payment of a larger sum. Moreover, there is a material variance between the obligation declared on and the one which was given in evidence to the jury; and there is a material variance between the writ and the declaration. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came, for new proceedings to be had therein, to commence from the writ, and that the plaintiff recover of the defendant his costs in this behalf expended; which is ordered to be certified to the said court.